          Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 1 of 6



Approved: ________________________________
          BENJAMIN A. GIANFORTI
          Assistant United States Attorney
                                                             0-
Before:      THE HONORABLE PAUL E. DAVISON
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA                    :   SEALED COMPLAINT

           - v. -                           :   Violation of
                                                18 U.S.C. §§ 922(g)(1)
RASHAAD WEBB,                               :   and 2
     a/k/a “Shaady,”
                                            :   COUNTY OF OFFENSE:
                        Defendant.              WESTCHESTER
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ENZO BAIA, being duly sworn, deposes and says that he
is a Task Force Officer (“TFO”) with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                                 COUNT ONE
                    (Felon in Possession of Ammunition)

          1.   On or about October 7, 2020, in the Southern
District of New York and elsewhere, RASHAAD WEBB, a/k/a
“Shaady,” the defendant, knowing he had previously been
convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, knowingly did possess ammunition, to
wit, approximately 28 rounds of 9 mm caliber Remington
ammunition (the “Ammunition”), and the Ammunition was in and
affecting commerce.

    (Title 18, United States Code, Sections 922(g)(1) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a TFO with the FBI, and I have been
personally involved in the investigation of this matter.                This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
       Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 2 of 6



                                2
enforcement agents, as well as my examination of reports and
records. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part.

          3.   Based on my review of law enforcement reports,
other information, and surveillance camera footage, my
discussions with law enforcement officers, and my personal
involvement in this investigation, I have learned the following,
in substance and in part:

               a.   On or about October 7, 2020, at
approximately 10:09 PM, officers with the Mount Vernon Police
Department (“MVPD”) conducted a traffic stop on a black 2020
Buick Enclave bearing a Florida license plate (the “Enclave”).
According to my review of publicly available information about
the Buick Enclave, it is manufactured at a height of
approximately 69.6 inches.

               b.    The stop was conducted in the vicinity of
West Lincoln Avenue and Oak Street in Mount Vernon, New York.
The driver, a black male, was the sole occupant of the Enclave
and provided the police officers with his driver’s license. The
person depicted on the driver’s license was RASHAAD WEBB, a/k/a
“Shaady,” the defendant. Later, one of the officers who
conducted the traffic stop (“Officer-1”) identified WEBB out of
a “six pack” photo array as the man whom Officer-1 had pulled
over in the Enclave.

               c.   According to Officer-1, a strong odor of
marijuana was emanating from the Enclave. Officer-1 asked WEBB
if there was marijuana in the car, at which point WEBB turned
over two baggies of what appeared to be marijuana to Officer-1.
When Officer-1 asked WEBB to step out of the car, WEBB put the
car in drive and fled at a high rate of speed northeast on West
Lincoln Avenue. WEBB then took a right turn onto West Sidney
Avenue and out of sight. West Sidney Avenue is approximately two
blocks north of the intersection of West Lincoln Avenue and Oak
Street, where the traffic stop was conducted.

               d.     Officers with the MVPD recovered
surveillance camera   footage from certain buildings along North
Tenth Avenue. North   Tenth Avenue is a one-way street running
northbound and runs   parallel to West Lincoln Avenue a block
       Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 3 of 6



                                3
east. As discussed below, North Tenth Avenue is believed to be
along the route that WEBB used to flee from the traffic stop.

               e.   Surveillance camera footage was recovered
from two cameras at 50-52 North Tenth Avenue (“50-52”), a
building which sits on the west side of the street on the first
block south of West Sidney Avenue. Both of the surveillance
cameras at 50-52 overlook the street and a church directly
across the street at 53 North Tenth Avenue (the “Church”), with
one camera facing northbound and the other facing southbound.
The video taken from these cameras is in color.

               f.   At approximately 10:09 PM – i.e., within
seconds of WEBB’s traffic stop around the corner – the cameras
at 50-52 captured a black SUV resembling the Enclave traveling
the wrong way, southbound on North Tenth Avenue, at a high rate
of speed. This is consistent with the Enclave having taken an
immediate right onto North Tenth Avenue after turning onto West
Sidney Avenue from West Lincoln Avenue, as described above.

               g.   As reflected in the surveillance camera
footage, as the SUV passed the Church, a dark object resembling
a handgun was thrown from the driver’s side of the vehicle,
striking a low stone wall in front of the Church and coming to
rest on the sidewalk in front of the Church. The SUV continued
southbound on North Tenth Avenue until out of sight of the
cameras.

               h.    Surveillance camera footage was also
recovered from 38 North Tenth Avenue (“38”), which is a block
south of 50-52, on the west side of the street. The video taken
from 38 is in black and white. 38 has a parking lot that wraps
around to the back of the building from an entrance on North
Tenth Avenue. At approximately 10:09 1 – i.e., within seconds of
the SUV speeding by the Church – what appears to be the same SUV
entered the parking lot quickly and parked in the rear of the
building, blocking at least one parking space. A black male
wearing a grey hoodie, grey sweat pants, a white tank-top
undershirt, and black and white sneakers got out of the SUV,
took a couple steps away from the SUV, and then returned to the
SUV to retrieve something from the front passenger seat. The
black male then walked off screen carrying what appears to be a
dark object. Based on subsequent video footage described below,
I believe that the dark object was a sweatshirt that the black

1 According to a MVPD report that I have reviewed, the video’s
actual timestamp was approximately two minutes fast.
       Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 4 of 6



                                4
male put on at some point between approximately 10:20 PM and
10:27 PM. The black male stood approximately a head taller than
the SUV; based on my review of WEBB’s criminal history, I know
that WEBB is approximately 6 feet, 6 inches (or 78 inches) tall.

               i.   At approximately 10:20 PM, the cameras at
50-52 captured a dark grey four-door sedan with tinted windows
driving northbound on North Tenth Avenue and parking in front of
the Church. Based on my review of search results from a vehicle
registration database, I know that WEBB is the registered owner
of a grey 2015 Honda Accord sedan, which is consistent with the
car captured on the video. A tall black male wearing a grey
hoodie, grey sweat pants, a white tank-top undershirt, and black
and white sneakers got out of the front passenger side of the
car and began looking around the area, including under parked
cars, with his cellphone’s flashlight. Apparently not finding
what he was looking for, the black male got back into the sedan
and was driven away. Based on the black male’s height and
outfit, I believe that this is the same black male described
above.

               j.   At approximately 10:27 PM, the camera facing
the parking lot at 38, captured another car driving into the lot
and apparently attempting to park in a spot blocked by the SUV.
At approximately 10:29 PM, the same camera captured a black male
walking to the parking lot, engaging with the driver of the car
attempting to park, and then backing the SUV out of the parking
lot. The black male was approximately the same height as the
black male seen earlier and was wearing grey sweat pants and
black and white sneakers. The black male was now wearing a
sweatshirt with a thick white stripe on the front and thinner
white stripes around the shoulders. In the black and white
video, the sweatshirt appears grey. Based on the black male’s
height and outfit, I believe that this is the same black male
described above.

               k.   At approximately 10:33 PM, the cameras at
50-52 captured a dark grey four-door sedan with tinted windows
backing the wrong way down North Tenth Avenue and parking in
front of the Church. The driver, a tall black male, wearing a
grey sweat pants, black and white sneakers, and a red sweatshirt
with a thick white stripe on the front and thinner white stripes
around the shoulders got out of the car, retrieved what appeared
to be a gun from the sidewalk at the location where the object
that appeared to be a gun was thrown earlier, got back into the
car, and drove away. Based on the black male’s height and
       Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 5 of 6



                                5
outfit, I believe that this is the same black male, with the
same sweatshirt, described above.

               l.   At approximately 11:27 PM, MVPD received a
call from a witness who stated that he/she had come across
bullets on the sidewalk in front of the Church. Thereafter,
officers with the MVPD found, among other things, the following
strewn around the area where the object that appeared to be a
gun had been thrown and then retrieved earlier: the Ammunition
and the base plate and spring of a handgun magazine. The
officers also found the Enclave, which, as noted above, I
believe to be the SUV captured in the surveillance footage,
parked on the street in front of 44 North Tenth Avenue.

               m.   In summary, I respectfully submit that,
based on the timing of the events described above and the
surveillance footage recovered from North Tenth Avenue, there is
probable cause to believe the following: WEBB fled from the
traffic stop at a high rate of speed in the Enclave and
travelled down North Tenth Avenue, where he threw a handgun from
the car, causing the handgun’s magazine to break apart upon
impact with the stone wall or the sidewalk in front of the
Church. WEBB then went back to the Church and recovered the
handgun, leaving behind the Ammunition, which was recovered by
law enforcement.

          4.   Based on my review of a report prepared by a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms, and
Explosives, I have learned that the Ammunition was manufactured
outside of New York State.

          5.    I have reviewed a criminal history report for
RASHAAD WEBB, a/k/a “Shaady,” the defendant, from which I have
learned that, on or about November 29, 2012, WEBB was sentenced
to three to six years’ imprisonment following his conviction in
New York County Supreme Court of robbery in the first degree, in
violation of New York Penal Law Section (“NYPL”) 160.15(2). In
addition, on or about July 23, 2012, WEBB was sentenced to six
years’ imprisonment following his conviction in Bronx County
Supreme Court of robbery in the first degree, in violation of
NYPL 160.15(4).
       Case 7:20-mj-11963-UA Document 2 Filed 11/05/20 Page 6 of 6



                                6
          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of RASHAAD WEBB, a/k/a
“Shaady,” the defendant, and that he be imprisoned or bailed, as
the case may be.


                                 /s/ Enzo Baia (credentials inspected, badge # 134)
                                 _______________________________
                                 Enzo Baia
                                 Task Force Officer
                                 FBI


Sworn to me through the transmission of this Affidavit by
reliable electronic means, pursuant to Federal Rules of Criminal
                                  6th
Procedure 41(d)(3) and 4.1, this ______ day of November, 2020.


__________________________________
 ___________________________
THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
